At a former day of this term, we refused to award a certiorari, on the ground that it appeared to us to require the judge below to approve and sign a statement of facts in the case, which we felt we had no authority to do. Appellant filed a motion for a rehearing, and we gather therefrom that the object of his motion is not to require the judge to sign the statement of facts, but that the judge had signed said statement, and the certiorari was for the purpose of obtaining a correct statement of facts, or one showing the signature of the judge to the same. In connection with the motion, we have been furnished with the affidavit of the County Judge, showing that he really did approve the statement of facts, but omitted his approval thereof and signature thereto until subsequent to the adjournment of the court, but in fact, after said adjournment of the court, did sign and approve the same. It appears that the appellant used due diligence to procure a statement of facts, and we will therefore consider the statement of facts. The indictment charged appellant with an aggravated assault. He was convicted of a simple assault, and his punishment assessed at a fine of five dollars. There are but two witnesses in the case, and their testimony shows very clearly that appellant was guilty of an attempt to make a battery on the prosecutor with an open knife. He was prevented from making such battery by the interference of a bystander. The knife is not described in the indictment further than that it was a knife, and, consequently, we are not informed whether or not it was a deadly weapon. As stated above, the conviction in this case was for a simple assault, and the evidence amply supports the finding of the jury, and the judgment is affirmed.
Affirmed. *Page 208